— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered August 5, 1977, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, indictment dismissed, and case remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. The guilt of defendant was not established beyond a reasonable doubt. Rabin, J. P., Shapiro, Cohalan and Martuscello, JJ., concur.